Citation Nr: 0206489	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for arteriosclerotic 
heart disease as secondary to residuals of rheumatic fever.

3.  Entitlement to service connection for degenerative 
spondylosis and degenerative disc disease as secondary to 
residuals of rheumatic fever.

4.  Entitlement to service connection for pericarditis.

5.  Entitlement to an increased (compensable) disability 
evaluation for residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim to 
reopen, claims for service connection, and claim for an 
increased rating, as described above.  The veteran filed a 
timely appeal to these adverse determinations.

The veteran requested a personal hearing before a Member of 
the Board sitting at the RO in Los Angeles, California, and 
such a hearing was scheduled according to an October 2000 
notification letter.  A hearing date was set for December 5, 
2000.   According to a notation on the hearing notification 
letter, the veteran did not appear for the scheduled hearing.  
However, this notation also indicated that, according to the 
veteran's service representative, the veteran was 
hospitalized and thus could not attend.  It appears that this 
information was accepted as a request to have the hearing 
rescheduled and, given that illness of the appellant is 
generally accepted as good cause for a request for a change 
in a hearing date, the veteran's hearing was rescheduled for 
April 2001.  According to a notation on the February 2001 
hearing notification letter, the veteran did not appear for 
the scheduled hearing.  No reason for this failure to report 
was provided, however, as the Board noted in its remand in 
August 2001, the notification letter was sent to the wrong 
address.  Thereafter, the veteran was scheduled for a travel 
board hearing in April 2002.  Notice was sent to the correct 
address, however, the veteran did not appear.  Given that no 
request for a postponement, showing of good cause for failure 
to appear, or proper request for a new hearing is of record, 
appellate review of the case may now proceed as though the 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (2001).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In an April 1946 rating decision, the RO initially denied 
the veteran's claim for service connection for residuals of 
pneumonia; this denial was subsequently confirmed and 
continued in two RO rating decisions dated in August 1948 and 
in February 1966.

3.  The veteran was notified of the RO's February 1966 denial 
of his claim for service connection for residuals of 
pneumonia in February 1966, but did not file a timely appeal.

4.  The evidence received since the February 1966 rating 
decision denying service connection for residuals of 
pneumonia is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The veteran's claims file does not contain competent 
evidence which indicates that his current arteriosclerotic 
heart disease is due to or the result of his residuals of 
rheumatic fever, or is otherwise related to his military 
service.

6.  The veteran's claims file does not contain competent 
evidence which indicates that his current degenerative 
spondylosis and degenerative disc disease are due to or the 
result of his residuals of rheumatic fever, or are otherwise 
related to his military service.

7.  The veteran's claims file contains does not contain 
competent evidence that he currently suffers from 
pericarditis.

8.  The veteran's claims file contains does not contain 
competent evidence that he currently suffers from any active 
residuals of his rheumatic fever.

CONCLUSIONS OF LAW

1.  The February 1966 RO rating decision which denied service 
connection for residuals of pneumonia is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2001).

2.  The evidence received since the February 1966 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's arteriosclerotic heart disease was neither 
incurred in nor aggravated by his active duty military 
service, nor is it proximately due to or the result of his 
residuals of rheumatic fever.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).   

4.  The veteran's degenerative spondylosis and degenerative 
disc disease were neither incurred in nor aggravated by his 
active duty military service, nor are they proximately due to 
or the result of his residuals of rheumatic fever.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).

5.  Pericarditis was neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).

6.  The schedular criteria for a compensable evaluation for 
the veteran's residuals of rheumatic fever have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.88b, 
Diagnostic Code 6399 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to the 
veteran's claims and that VA has made reasonable efforts to 
assist the veteran in substantiating his claims.  During the 
pendency of the veteran's claims, VA's duty to assist 
claimants was modified by Congress.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claims, as well as the evidence of record, by a May 1999 
statement of the case (SOC), as well as by a supplemental 
statement of the case (SSOC) issued in September 1999.  VA 
has also conducted several relevant examinations, and 
obtained extensive VA and private treatment records.  In 
addition VA sought, and received, medical opinions in January 
1999 and February 1999 regarding the etiology of the 
veteran's current disorders in an effort to assist the 
veteran in the development of his claims.  The veteran was 
scheduled for, and notified of, a hearing before a Member of 
the Board, but failed to report, as discussed previously.
 
In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  There is no indication of existing 
evidence that could substantiate the claims that the RO has 
not obtained.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate these claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  Accordingly, the Board finds 
that a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

I.  New and material evidence claim

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

In an April 1946 rating decision, the RO initially denied the 
veteran's claim for service connection for residuals of 
pneumonia, on the basis that while the evidence showed that 
the veteran suffered from a bout of pneumonia while in 
service, the evidence did not show that he currently suffered 
from any residuals of this disease.  

The RO "re-rated" the veteran's claim for service 
connection for residuals of pneumonia in a rating decision 
dated in August 1948, following the receipt of additional 
service medical records.  However, the RO confirmed and 
continued its prior denial of the veteran's service 
connection claim.  The RO's denial of the veteran's service 
connection claim was again confirmed and continued in a 
rating decision dated in February 1966.

Medical evidence considered at the time of these rating 
decisions consisted solely of the veteran's service medical 
records, which indicated several diagnoses of pneumonia and 
rheumatic pneumocitis in early to mid 1944, associated with 
acute rheumatic fever.  However, numerous subsequent 
examination reports and treatment records in service 
indicated that the veteran's pneumonia resolved without 
evidence of any residuals, and a physical examination and 
chest x-ray completed at the time of a separation examination 
in February 1946 showed no evidence of any lung abnormality.

The veteran was notified of the RO's 1966 determination and 
of his appellate rights by a letter dated in February 1966.  
However, no appeal was filed within one year of notification 
of the February 1966 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final February 1966 
decision includes extensive treatment records from private 
physicians and medical centers dated in 1997 and 1998.  These 
notes focused primarily on non-respiratory problems, 
including cardiovascular complaints, orthopedic difficulties, 
dermatologic problems, renal failure, and neurologic issues.  
However, a few of these records noted the veteran's 
complaints of shortness of breath or intermittent difficulty 
breathing, including a new patient evaluation dated in March 
1997 from Thomas M. Ludema, M.D., a December 1997 examination 
report by Michael S. Marandola, M.D., and a January 1998 
examination report by from Neurological Clinic Medical Group.  
However, none of these reports indicated any findings of 
pulmonary problems, and none diagnosed a pulmonary disorder.  
The only such private treatment record that contains any 
pulmonary findings is a progress note dated in February 1997 
from Talbert Medical Group.  At the time of treatment, the 
veteran complained primarily of severe low back pain, with 
associated pain in the hips and radiation of pain down the 
right leg to the knee.  However, he also stated that he felt 
short of breath at rest, which was aggravated by activity.  
He denied any increased cough or sputum production.  On 
physical examination, the examiner noted the presence of a 
few rales upon auscultation of the right base, with slightly 
decreased breath sounds at the right base.  It was also noted 
that the veteran appeared to be short of breath with 
activity.  The only diagnosis rendered was of degenerative 
disc disease.

More recently, the veteran underwent a VA fee-basis 
examination in February 1999.  At that time, the examiner 
noted the veteran's history of acute rheumatic heart disease 
in 1944, with no apparent recurrences of rheumatic fever or 
rheumatic heart disease since that time.  The examiner also 
noted the veteran's history of coronary artery disease 
beginning in the 1980's, with a triple aortic coronary bypass 
surgery in 1988.  In addition, the examiner noted that the 
veteran had a history of, among other things, chronic 
obstructive airway disease.  The examiner found that the 
veteran had dyspnea on exertion, but no significant shortness 
of breath at rest.  He also recorded the veteran's history of 
heavy tobacco use until 1989, at which time he stopped using 
tobacco.  

Physical examination of the veteran's chest revealed an 
increased AP diameter, and a bilateral reduction in breath 
sounds with a few bibasilar rales, which essentially cleared 
with coughing.  The examiner rendered a relevant diagnosis of 
chronic obstructive airway disease in a patient with a 
history of heavy tobacco use in the past.  The examiner 
further commented that "This man did have well documented 
acute rheumatic fever in 1944, but fortunately has not 
suffered any sequeli of this illness and apparently has had 
no documented recurrence of acute rheumatic fever after the 
initial onset of this illness.  I do not believe this Veteran 
has any service connected rheumatic fever and he has no 
evidence of any service connected rheumatic heart disease."

A review of this evidence reveals that the only post-service 
diagnosis of a pulmonary disorder of record is the February 
1999 diagnosis of chronic obstructive airway disease.  
However, this examiner did not relate this diagnosis to the 
veteran's diagnosis of pneumonia in service, some 55 years 
earlier.  On the contrary, the examiner's statement that the 
chronic obstructive airway disease was diagnosed in a patient 
with "a history of heavy tobacco use in the past" implies 
that the examiner believed that there was some link between 
this tobacco use and the current disorder.  Furthermore, this 
examiner stated unequivocally that the veteran had suffered 
no sequelae from his rheumatic fever in 1944, further 
implying that the veteran's concurrent pneumonia, also 
diagnosed as rheumatic pneumocitis, had no lasting effects.  
In any case, neither this examiner nor any of the others who 
recorded the veteran's respiratory complaints related these 
problems in any way to his inservice pneumonia many years 
earlier.

The Board therefore determines that while new evidence, in 
the sense that it was not previously of record, has been 
submitted since the time of the prior February 1966 rating 
decision, the evidence does not indicate that the veteran 
currently suffers from any residuals of pneumonia.  Although 
the evidence submitted would support a finding of a current 
pulmonary disorder, i.e., chronic obstructive airway disease, 
there is no competent medical evidence linking this disorder 
to any disease or injury incurred in service many decades 
earlier, including his documented bout of pneumonia in 1944.  
The prior denial of the claim was based upon the absence of 
any evidence of a residual disability linked to the pneumonia 
in service.  Thus, the additional evidence is not material 
since, although it demonstrates respiratory pathology, it 
ultimately fails to demonstrate that any current respiratory 
pathology is linked to service.   

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for residuals of pneumonia.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for a 
claim for service connection for this disorder.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that he suffers from a current respiratory disorder 
which is a residual of, or is otherwise etiologically related 
to, the pneumonia he suffered in service.

As a final matter, the Board acknowledges that at the time of 
the August 1998 rating decision on appeal, the RO cited to 
and applied the pre-Hodge standard for reopening a claim 
based on new and material evidence, which was more strict 
than the current standard in that it required that there be a 
"reasonable possibility" that the new evidence, when viewed 
in the context of all the evidence of record, would change 
the outcome.  The Board, by contrast, has applied the new 
standard, which requires only that the new evidence be of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, the Board finds that the appellant has not 
been prejudiced by the Board's adjudication of his claim at 
this time for two reasons.  First, the veteran was apprised 
of the more recent post-Hodge reopening standards in a SSOC 
issued in September 1999, at which time the RO applied this 
new standard to the veteran's claim.  Second, the Board finds 
that, applying either reopening standard, the result would be 
the same, as the evidence does not indicate that the veteran 
currently suffers from any residuals of pneumonia.  See 
Soyini, 1 Vet. App. at 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).




II.  Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In addition, 
certain chronic diseases, including arteriosclerosis and 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) and Grottveit v. Brown, 5 Vet. App. 
91 (1993); Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer, supra.; Grottveit, supra.  This burden may 
not be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Epps, supra; Grottveit, supra, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Service connection for arteriosclerotic heart disease 
secondary to residuals of rheumatic fever

The veteran asserts that he currently suffers from 
arteriosclerotic heart disease which he alleged in his 
October 1998 notice of disagreement is "directly related to 
my SCD [service-connected disorder] rheumatic fever."  The 
Board is sympathetic to the veteran's situation and can 
readily grasp why the veteran believes his serious episode of 
rheumatic fever in service must be related to his current 
disabilities.  Following a careful review of the record, 
however, the Board must reluctantly conclude that the medical 
evidence in this matter is overwhelming that the veteran 
currently does not have a cardiovascular disease causally 
related to his remote episode of rheumatic fever.  

A review of the veteran's service medical records reveals 
that the veteran diagnosed with, and hospitalized for, 
rheumatic fever from February 1944 to August 1944, at which 
time he was returned to active duty status.  The evidence 
indicates that during that time, the veteran suffered from 
numerous associated cardiac problems, including acute 
rheumatic myocarditis, pericarditis, cardiomycosis and mild 
congestive failure during acute stage myocarditis.  A 
rheumatic fever statistical study form dated in August 1944 
indicates that while the veteran's rheumatic fever was 
manifested by pericarditis, transient enlargement of the 
heart during acute myocarditis, a rough apical systolic 
murmur until March 1944, and other similar findings, by the 
time of the veteran's transfer from Deming AAF to Luke Field 
AAF in June 1944 for further observation and treatment, "all 
signs of rheumatic activity had cleared."  Indeed, a 
physical examination report from Luke Field AAF dated in June 
1944, at the time of the veteran's transfer to that facility, 
indicated that the veteran's heart was not enlarged to 
percussion, with no murmurs on auscultation and a regular 
heart rhythm.  Diagnostic testing revealed a negative 
electrocardiograph and a normal chest x-ray.  The final 
diagnosis on the August 1944 rheumatic fever statistical 
study form was of "acute rheumatic myocarditis, 
pericarditis, pneumonitis, all of which cleared."  At the 
time of the veteran's separation examination, conducted in 
February 1946, the veteran's cardiovascular system was found 
to be normal, as were x-rays of the veteran's chest.  The 
examiner noted that the veteran had suffered from both 
rheumatic fever and pneumonia in 1944, but that neither 
disease was expected to result in disability.

The veteran's claims file contains no further medical 
evidence until the 1990's, at which time the veteran was seen 
on numerous occasions for treatment of various cardiovascular 
disorders, including ischemic coronary artery disease, 
arteriosclerotic heart disease, cardiomyopathy and 
ventricular dysrhythmia.  He also underwent several surgical 
procedures during this time period, including a coronary 
artery bypass graft and the implantation of a defibrillator. 

However, the only item of evidence which addressed the 
etiology of the veteran's current cardiac problems is the 
report of a fee-basis VA examination conducted in February 
1999.  At that time, the examiner discussed the veteran's 
medical history, citing to and discussing specific service 
medical records, thus indicating that he had reviewed the 
veteran's claims file.  The Board also notes that the VA 
request for the examination indicated that the veteran's 
claims file was to be provided to the examiner in conjunction 
with this examination.  

In discussing the veteran's background, the examiner noted 
that the veteran had "a history of acute rheumatic fever 
well documented in 1944, but with no apparent recurrences of 
rheumatic fever or rheumatic heart disease since that time.  
The patient did develop coronary artery disease in the 1980's 
and because of severe angina pectoris required a triple 
aortic coronary artery bypass surgical procedure at St. 
Joseph's Hospital in 1988."  The examiner noted that the 
veteran exhibited definite major and minor manifestations of 
acute rheumatic fever including fever, and elevated 
sedimentation rate, pneumonia and pericarditis in 1944, but 
that "[t]here is no evidence that this patient had a 
recurrence of rheumatic fever during subsequent years and the 
patient has not been treated for rheumatic heart disease."  
Following a physical examination and a Treadmill-Stress 
Echocardiographic study, the examiner rendered relevant 
diagnoses of the following:  atherosclerotic coronary artery 
disease with angina pectoris and compensated congestive heart 
failure class II, requiring defibrillator in May of 1966; 
syncopal episodes due to ventricular tachycardia due to 
ischemic heart disease, requiring Medtronic implantable 
cardiac defibrillator in May of 1966; documented history of 
rheumatic fever in 1944; and no evidence of rheumatic heart 
disease.  This examiner then offered the following discussion 
of results:

Unfortunately, this 74 year old Veteran 
suffers the ravishes (sic) of chronic 
renal failure, coronary artery disease 
with angina pectoris and congestive heart 
failure, emphysema, severe degenerative 
disc and joint disease throughout the 
cervical, thoracic and lumbar spine, 
peripheral neuropathy and peripheral 
vascular disease.  He does not show 
evidence of rheumatic heart disease 
including no evidence of rheumatic 
endocarditis, valvulitis, myocarditis or 
pericarditis.  H[is] calcific and 
degenerative changes seen on his Mitral 
and Aortic valve are not due to rheumatic 
heart disease bu[]t are commonly seen in 
patients with atherosclerotic disease and 
calcific degenerative disease in the 
elderly...  Ischemic heart disease ie, 
artherosclerotic [sic] coronary artery 
disease is a chronic degenerative disease 
affecting [t]he vasculature of the heart 
and peripheral vessels and is not a 
consequence of rheumatic fever.  This man 
did have well documented acute rheumatic 
fever in 1944, but fortunately has not 
suffered any sequeli of this illness and 
apparently had had no documented 
recurrence of acute rheumatic fever after 
the initial onset of this illness.

...I believe all of this man's 
cardiovascular illness can be related to 
his non service connected atherosclerotic 
cardiovascular disease.

(Emphasis added). 

A review of this evidence reveals that the medical evidence 
does not support the veteran's contention that his 
arteriosclerotic heart disease is related to his residuals of 
rheumatic fever.  The Board acknowledges that the veteran has 
asserted that an examination report dated in January 1998 by 
Robert C. Stutter, Jr., M.D., a physician at Neurological 
Clinical Medical Group, a private health care facility, 
contains an opinion relating his arteriosclerotic heart 
disease to his residuals of rheumatic fever.  However, a 
review of this report does not indicate that Dr. Stutter 
actually opined that such a link exists.  At the time of this 
examination, Dr. Stutter indicated in the section entitled 
"Past History" that the veteran had "a long history of 
cardiac disease, dating back to rheumatic fever during World 
War II."  Following a physical examination and laboratory 
studies, this examiner rendered a relevant diagnosis of 
"arteriosclerotic heart disease with angina, history of 
rheumatic fever, status-post pacemaker."  However, Dr. 
Stutter's first notation appears to merely reflect a 
recordation of historical information relayed by the veteran, 
rather than indicating a medical opinion relating current 
arteriosclerotic heart disease to the veteran's service 
and/or his rheumatic fever, particularly as it was contained 
in the section of the report entitled "Past History."  In 
addition, his diagnosis that the veteran was suffering from 
"arteriosclerotic heart disease with angina, history of 
rheumatic fever, status-post pacemaker," simply indicates 
that the veteran currently suffers from arteriosclerotic 
heart disease and that he suffered from rheumatic fever at 
some time in the past, not that the two were necessarily 
etiologically related.  In addition, the diagnosis of a 
"history of" rheumatic fever clearly implies that the 
disorder, and its sequelae, were no longer present at the 
time of examination.  Furthermore, even if the Board were to 
find that this diagnosis implied some connection between the 
two disorders, the lack of any supporting rationale or 
medical discussion whatsoever in the remainder of Dr. 
Stutter's lengthy and detailed report renders this 
"opinion" of little, if any, probative value.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for arteriosclerotic heart disease 
secondary to residuals of rheumatic fever.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service connection for degenerative spondylosis and 
degenerative disc disease as secondary to residuals of 
rheumatic fever 

The veteran also contends that his multiple spinal disorders, 
including degenerative spondylosis and degenerative disc 
disease of the spine, are due to his residuals of rheumatic 
fever.  The first evidence indicating any spinal problems is 
contained in the VA and private treatment records covering 
the period from 1993 until 1999, which indicate treatment for 
many orthopedic problems, including degenerative disc disease 
of the lumbar, thoracic, and cervical spine, degenerative 
spondylosis, spinal stenosis, lumbar scoliosis and herniated 
nucleus pulposus.  However, only two items of evidence 
address the issue of the etiology of these back problems - 
the VA fee-basis examination reports dated in January and 
February 1999.

At the time of the January 1999 VA fee-basis examination, the 
examiner indicated in the section reserved for "Presenting 
Complaint(s)" that "The veteran presents with a diagnosis 
of degenerative spondylosis, degenerative disc disease.  The 
onset date was in 1943 with the same diagnosis by x-ray and 
physical examination.  It was not related to an injury."  
The remainder of this report does not mention the veteran's 
military service.  Final diagnoses included degenerative 
spondylosis, degenerative disc disease cervical spine, 
thoracic spine and lumbar spine.

At the time of the February 1999 VA fee-basis examination, 
the examiner rendered diagnoses of severe cervical and lumbar 
spondylosis with a radicular pain in the upper lower 
extremities and history of disc herniation and spinal 
stenosis requiring cervical discectomy.  He then discussed 
the examination results, opining that "osteo arthritic and 
degenerative disease affecting the weight bearing joints of 
[t]he spine and lower extremities are not a consequence of 
rheumatic fever."  As noted previously, he also acknowledged 
that the veteran had had rheumatic fever in 1944, "but 
fortunately has not suffered any sequeli of his illness..."  

Regarding the statements made by the examiner who performed 
the January 1999 VA fee-basis examination, the Board has 
thoroughly reviewed the veteran's service medical records 
from March 1943, as well as the remainder of his service 
medical records, and has found no evidence which indicates 
any diagnoses of any of the veteran's current spine 
disorders.  Several treatment records do note that the 
veteran's rheumatic fever was manifested by, among other 
things, multiple unspecified joint pain, particularly at the 
onset of this disease.  Indeed, a clinical record brief at 
the time of the veteran's transfer to Luke Field AAF in June 
1944 indicated that the veteran presented in February 1944 
with a chief complaint of pain in joints throughout the body.  
However, this note also indicated that the veteran had last 
experienced pain in the joints "about 1 April," and that at 
the time of transfer he no longer had any symptoms.  The 
final diagnosis in August 1944 was of "Rheumatic fever, 
acute, severe, manifested by fever, migratory arthritis...," 
and this clinical record brief noted that the veteran had 
been "cured."  In addition, a June 1944 final summary 
indicated that "After starting course pt. improved and at 
present time has no joint, chest or cardiac pathology."  In 
addition, the veteran's separation examination report, dated 
in February 1946, indicated that he had no "musculoskeletal 
defects."

As was the case with the notation regarding the veteran's 
arteriosclerotic heart disease, discussed above, the January 
1999 examiner's notation appears to merely reflect a 
recordation of historical information relayed by the veteran, 
rather than indicating a medical opinion relating current 
orthopedic disorders to the veteran's service and/or his 
rheumatic fever, particularly as it was contained in the 
section of the report reserved for a recordation of the 
veteran's complaints.  As the information relayed by the 
veteran is not supported by the service medical records, the 
examiner's statement does not serve as competent medical 
evidence of a nexus, or link, between service and the 
veteran's current disorders.

Thus, the only competent medical evidence addressing the 
claimed etiological connection between the veteran's 
residuals of rheumatic fever and his current orthopedic 
disorders consists of the opinion by the examiner who 
performed the February 1999 VA fee-basis examination, who 
specifically determined that the veteran's "osteo arthritic 
and degenerative disease affecting the weight bearing joints 
of [t]he spine and lower extremities are not a consequence of 
rheumatic fever."

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for degenerative spondylosis and 
degenerative disc disease as secondary to residuals of 
rheumatic fever.  In reaching this decision the Board has 
again considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert , 1 Vet. 
App. at 49.

C.  Service connection for pericarditis

A review of the veteran's service medical records reveals 
that he was diagnosed as suffering from pericarditis 
associated with his rheumatic fever on several occasions 
while in service.  Indeed, this disorder was referred to as 
"rheumatic pericarditis" on several occasions in 1944.  
However, there is no evidence of this disorder during the 
period extending from the veteran's return to active duty in 
August 1944 until his discharge in February 1946.  On the 
contrary, as noted earlier, the August 1944 rheumatic fever 
statistical study form concluded that the veteran had 
suffered from "acute rheumatic myocarditis, pericarditis, 
pneumonitis, all of which cleared."

A thorough review of the post-service medical evidence 
contained in the veteran's claims file, including both VA and 
private treatment records, fails to reveal any evidence that 
the veteran has ever been treated for, or diagnosed with, 
pericarditis after his discharge from the military.  On the 
contrary, the only medical evidence which addressed the 
presence or absence of pericarditis is the February 1999 VA 
fee-basis examination, in which the examiner specifically 
found that "He [the veteran] does not show evidence of 
rheumatic heart disease including no evidence of rheumatic 
endocarditis, valvulitis, myocarditis or pericarditis."  As 
a valid service connection claim requires medical evidence of 
a current disability, the veteran's claim for service 
connection for pericarditis must be denied.  The Court has 
held that "[i]n order for the veteran to be awarded a rating 
for service-connected [disability], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

As a final procedural matter, the Board recognizes that the 
three service connection claims discussed above are being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claims as being not 
well-grounded, but the Board has denied these claims on their 
merits.  The Board has therefore considered whether the 
veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board has also considered VAOGCPREC 03-01, which held that 
where a claim was denied as not well grounded, it should be 
returned to the originating agency for readjudication.  
Precedent opinions of the chief legal officer of the 
Department are binding on the Board.   38 U.S.C.A. § 7104(c) 
(West 1991).  

Initially, the Board notes that although the claims were 
denied as not well grounded by the RO, the laws and 
regulations setting forth the requirements for service 
connection were provided by the RO in the SOC issued in May 
1999 as well as in the SSOC issued in September 1999.  In 
addition, the RO discussed the merits of the veteran's 
claims, and essentially conducted a merits-based analysis for 
each of the three service connection claims.  Furthermore, VA 
has sought, and received, a medical opinion in an effort to 
assist the veteran, which strongly indicated no nexus between 
the veteran's current disorders and service or a service-
connected disorder, including residuals of rheumatic fever.  
Similarly, VA has fully apprised the veteran of the critical 
need for medical evidence to support his claims, which has 
not been received to date.  Thus, the current record 
demonstrates that not only is there a lack of any competent 
evidence which supports the etiological link claimed by the 
veteran, but also that he has been advised of this deficiency 
and his need to supply such evidence and the VA has obtained 
a medical opinion clearly indicating that there is no such 
etiological link.  Given all of these circumstances, the 
Board concludes that it would be a needless waste of 
adjudicatory resources to return this matter to the RO again 
when the procedural defect, if any, is very minor in the 
scheme of this case and where VA has already fully developed 
the record in a fashion that leaves no room for any doubt, 
reasonable or otherwise, that further development could 
possibly result in a favorable determination.  See Soyini, 1 
Vet. App. at 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).


III.  Increased rating claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

In this case, the veteran's claims file indicates that the 
veteran suffered from acute rheumatic fever from February 
1944 until approximately August 1944, at which time the 
veteran's symptomatology was noted to have resolved 
completely.  Since that time, the medical evidence shows no 
indication that the veteran has suffered from any residuals 
of this disease.  On the contrary, the examiner who performed 
the February 1999 VA fee-basis examination specifically 
concluded that the veteran "did have well documented acute 
rheumatic fever in 1944, but fortunately has not suffered any 
sequeli of this illness..."  

The veteran's residuals of rheumatic fever have been 
evaluated as noncompensably (zero percent) disabling under to 
the provisions of 38 C.F.R. § 4.88b, Diagnostic Code (DC) 
6309 (2001), pursuant to which the severity of rheumatic 
fever is evaluated.  Under this code, a 100 percent rating is 
warranted for rheumatic fever when it is an active disease.  
Thereafter, any residuals, such as heart damage, are to be 
rated under the appropriate system in the Rating Schedule.  
In this case, the evidence does not show that the veteran 
suffers from any residuals of his inservice rheumatic fever.  
In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).  Therefore, a noncompensable (zero percent) rating is 
the highest - and indeed the only - rating warranted for the 
veteran's residuals of rheumatic fever.

The Board would point out that its denial of the instant 
claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2001) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

New and material evidence having not been submitted, service 
connection for residuals of pneumonia is denied.

Service connection for arteriosclerotic heart disease as 
secondary to residuals of rheumatic fever is denied.

Service connection for degenerative spondylosis and 
degenerative disc disease as secondary to residuals of 
rheumatic fever is denied.

Service connection for pericarditis is denied.

An increased (compensable) disability evaluation for 
residuals of rheumatic fever is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

